Case 3:19-cv-02432-AJB-WVG Document 3 Filed 01/22/20 PageID.12 Page 1 of 1




  1   P. Kristofer Strojnik, State Bar No. 242728
      pstrojnik@strojniklaw.com
  2   THE STROJNIK FIRM LLC
  3   Esplanade Center III, Suite 700
      2415 East Camelback Road
  4   Phoenix, Arizona 85016
  5   Telephone: (602) 510-9409

  6   Attorneys for Plaintiff THERESA BROOKE
  7                           UNITED STATES DISTRICT COURT
  8
                           SOUTHERN DISTRICT OF CALIFORNIA
  9
 10
      THERESA BROOKE, a married woman                 Case No: 3:19-cv-2432
 11   dealing with her sole and separate claim,
                                                      NOTICE OF VOLUNTARY
 12                        Plaintiff,                 DISMISSAL WITH PREJUDICE
 13
      vs.
 14
      BRE NEWTON HOTELS PROPERTY
 15
      OWNER LLC,
 16
                           Defendant.
 17
 18          NOTICE IS HEREBY GIVEN that Plaintiff Theresa Brooke dismisses the above
 19   action with prejudice; each party to bear her/its own costs and attorneys’ fees.
 20
 21          RESPECTFULLY SUBMITTED this 22nd day of January, 2020.

 22
                                                  /s/ Peter Kristofer Strojnik
 23
                                                  Peter Kristofer Strojnik (242728)
 24                                               Attorneys for Plaintiff
 25
 26
 27
 28
